Filed 12/14/21 Marriage of Patel and Bhatia CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE


In re the Marriage of ANTHONY
A. PATEL and SONYA BHATIA.                                      B307926

ANTHONY A. PATEL,                                               Los Angeles County
                                                                Super. Ct. No. BD585163
      Appellant,

      v.

SONYA BHATIA,

      Respondent.


     APPEAL from orders of the Superior Court of Los Angeles
County, Bruce Iwasaki, Judge. Affirmed.
     Anthony A. Patel, in pro. per, for Appellant.
     Boren, Osher & Luftman and Jeremy J. Osher for
Respondent.
                           INTRODUCTION

      This appeal stems from a contentious marital dissolution
case. After the parties entered into a stipulated judgment on
reserved issues, the trial court declared appellant Anthony A.
Patel a vexatious litigant and prohibited him from filing in
propria persona any new litigation in the courts of this state
without first obtaining leave of the presiding judge or justice of
the court in which he proposes to file the litigation.1 The court
also imposed $5,000 in sanctions against him under Family Code
section 271, payable to his ex-wife, respondent Sonya Bhatia.2
      Patel contends the court lacked jurisdiction to enter these
orders because the case had already been settled. Alternatively,
he argues, he lacks the ability to pay the sanctions, and the court
should not have second-guessed his abusive tactics because they
worked: Bhatia agreed to settle. We affirm.

                            BACKGROUND

      The parties married on October 27, 2006. They have two
minor children. Patel filed a petition for dissolution of marriage
on July 8, 2013.
      A partial stipulated judgment dissolving the marriage and
disposing of certain property was entered on January 31, 2017. In
September 2019, the court initially set the matter for trial on
March 19, 2020.


1   Patel is a former member of the California State Bar.
2 Although respondent is designated in part of the case title as Sonya
Patel, she has reassumed her unmarried name, Sonya Bhatia, and we
refer to her as such. Bhatia’s request for judicial notice, filed July 30,
2021, is denied.




                                     2
      In the first two months of 2020, however, Patel filed 10
separate ex parte applications in three courts. 3 All of them were
denied. In denying one of the applications, the court noted that
“Patel’s papers often veered into incoherency, calling [Bhatia] a
‘dummy,’ describing judges in this case as ‘dumb,’ and discussing
past and future national presidential elections.” In denying
another, the Supervising Judge of the Family Court concluded
that the applications were “without merit and [were] being
interposed for the purpose of delay and to vex” Bhatia.
      On March 3, 2020, when denying one of the ex parte
applications, the court issued an order to show cause (OSC) why
Patel should not be sanctioned up to $2,000 under Family Code
section 271; the court set the OSC for the close of trial. On
March 9, 2020, when denying another application, the court
issued an order to show cause why Patel should not be sanctioned
up to $5,000 under Family Code section 271 and Code of Civil
Procedure sections 128.5 and 128.7. The court also set an order to
show cause why Patel should not be declared a vexatious litigant
under Code of Civil Procedure section 391 et seq. The court set
both OSCs for the close of trial.
      On March 12, 2020, Patel filed a response to the court’s
orders.4 The court described the filing this way: “Stating that he


3 Patel has not included any of these ex parte applications in the record
on appeal. He has also omitted the orders denying these applications,
although one is included in the Respondent’s Appendix. In addition,
the record does not contain many of the other filings listed on the
Register of Actions. As such, our discussion is limited to those portions
of the ex parte applications that the court quoted in its minute orders
of March 9, 2020, and August 3, 2020.
4   Patel’s responsive papers were not included in the appellate record.




                                     3
has ‘learned his lesson,’ [Patel] asked the Court to reduce the
sanctions contemplated to $200 for the first infraction and $500
for the ‘subsequent mistake,’ arguing these amounts will ‘deter
the repetition of the conduct.’ Finally, he stated that the
sanctions would impose a significant financial burden on him.
With respect to the vexatious litigant issue, Petitioner stated that
he had ceased further filings and conceded that he ‘may have
confused’ matters and ‘may have been wrong.’ ”
       But a few days later, Bhatia’s response “stated that Mr.
Patel’s contrite tone in his March 12 submission contrasted
sharply with his email to her the day before, a lengthy,
threatening, and insult-filled screed, which included: ‘Look
forward to the kids being with me when you pass away, which
will be soon unless I had sole custody of them this week.’ ‘Sign
the Papers or Just Shut the F**K Up Forever.’ ‘I don’t give an F*
if God is the judge next week instead of Lance Ito’s twin brother.’
‘Translation: Sign the fucking paperwork, idiot. You’re too dumb
for your own detriment, just like you noted that I’m too smart for
my own good.’ ” (Capitalization and grammar original.) Bhatia
also noted that Patel had filed seven civil actions against her and
members of her family in state and federal court.
       After several delays caused by the Covid-19 pandemic, the
parties were set to begin trial on July 30, 2020, to resolve the
reserved issues.5 That day, the parties announced a settlement of
all remaining financial issues in the case, including property
division, attorney fees, and Patel’s agreement to dismiss all
pending civil actions against Bhatia and members of her family.


5Patel did not provide us with a reporter’s transcript, or a suitable
substitute, of the July 30, 2020 proceedings.




                                    4
After further discussions, the parties also agreed to award Bhatia
sole legal and physical custody of the children. No visitation order
was made, and the parties agreed that the custody order was not
a final judicial determination of custody. The court entered the
stipulated judgment on reserved issues on July 30, 2020. That
judgment did not reference the pending March 2020 orders to
show cause.
       On August 3, 2020, after receiving briefing and oral
argument from the parties, the court declared Patel a vexatious
litigant, imposed a prefiling order on him, and imposed $5,000 in
sanctions under Family Code section 271. The court also
determined that the “sanctions and vexatious litigant issues that
had been deferred to the conclusion of trial” were not resolved by
the July 2020 stipulated judgment.
       Patel filed a timely notice of appeal.

                          DISCUSSION

      Although Patel’s arguments are difficult to discern, he
appears to contend: the trial court did not have the authority to
deem him a vexatious litigant and impose sanctions after the
parties resolved their dispute through a stipulated judgment; the
court abused its discretion by declaring him a vexatious litigant
and sanctioning him because his actions achieved his desired
outcome; and the court abused its discretion by imposing $5,000
in sanctions because he lacks the ability to pay.
1.    The court had jurisdiction to declare Patel a vexatious
      litigant and impose sanctions.
      Patel contends the court exceeded its jurisdiction by
declaring him a vexatious litigant, imposing a prefiling order,
and sanctioning him under Family Code section 271 several days




                                 5
after it entered the parties’ stipulated judgment on reserved
issues. We disagree.
       Whether settlement of the case deprived the court of
jurisdiction to enter the vexatious litigant and sanctions orders is
a “question[ ] of statutory interpretation subject to de novo
review. [Citation.]” (Bravo v. Ismaj (2002) 99 Cal.App.4th 211,
219 (Bravo).) “We review an award of attorney fees and costs
under [Family Code] section 271 for abuse of discretion.
[Citation.] … ‘[W]e will overturn such an order only if,
considering all of the evidence viewed most favorably in its
support and indulging all reasonable inferences in its favor, no
judge could reasonably make the order. [Citations.]’ [Citation.]
We review any factual findings made in connection with the
award under the substantial evidence standard.” (In re Marriage
of Fong (2011) 193 Cal.App.4th 278, 291.)
       As a preliminary matter, and as indicated by the court in
its August 3, 2020 minute order, the July 2020 stipulated
judgment on reserved issues did not address the March 2019
orders to show cause regarding sanctions and vexatious litigant
issues. To be sure, the judgment required each party to bear his
or her own attorney fees and costs, and required Bhatia to agree
not to pursue fees and costs associated with Patel’s dismissal of
certain enumerated cases and appeals. The judgment, however,
doesn’t mention sanctions under Family Code section 271, or
resolution of the OSC to declare Patel a vexatious litigant. To the
extent that payment of $5,000 in attorney fees as a sanction or
Patel’s potential vexatious litigant status were discussed at the
July 30, 2020 hearing, Patel did not provide us with a transcript,
or a suitable substitute, of that proceeding. (See Cal. Rules of




                                 6
Court, rules 8.134 & 8.137.) Accordingly, based on the inadequate
record before us, we cannot address the merits of Patel’s claim.
      In any event, and as a general matter, we disagree with
Patel that the parties’ settlement of their dispute deprived the
court of jurisdiction to deem him a vexatious litigant or to impose
sanctions against him. In Pittman, our colleagues in Division
Seven held that the voluntary dismissal of an action did not
deprive the trial court of jurisdiction to rule on a pending
vexatious litigant motion. (Pittman v. Beck Park Apartments Ltd.
(2018) 20 Cal.App.5th 1009 (Pittman).) And, Pittman explains,
the rule for sanctions is the same, for the same reasons. (See Day
v. Collingwood (2006) 144 Cal.App.4th 1116, 1125–1126 [courts
retain jurisdiction to decide sanctions motions after entry of
judgment].)
      A “plaintiff’s voluntary dismissal of an action generally
deprives the court of jurisdiction in the case. [Citations.]
Accordingly, most orders entered after the dismissal are void and
have no effect. [Citations.] [¶] Notwithstanding this general
principle, ‘courts have carved out a number of exceptions to this
rule in order to give meaning and effect to a former party’s
statutory rights.’ [Citation.] When a postdismissal or
postjudgment motion involves collateral statutory rights, then
the court may retain jurisdiction to determine and enforce those
rights. [Citations.] One frequent example of postdismissal or
postjudgment retention of jurisdiction occurs when courts hear
motions related to attorney fees and costs. [Citations.] Courts
have likewise held jurisdiction is retained postdismissal and
postjudgment to decide motions for sanctions. [Citations.]”
(Pittman, supra, 20 Cal.App.5th at pp. 1022–1023.)




                                7
       “Like a motion for attorney fees or sanctions, a motion to
declare a self-represented plaintiff a vexatious litigant deals with
an ancillary issue and has no bearing on the finality of the
judgment or dismissal. Retaining jurisdiction to decide a
vexatious litigant motion is consistent with the purpose of the
statutes, which are ‘designed to curb misuse of the court system
by those persistent and obsessive litigants who, repeatedly
litigating the same issues through groundless actions, waste the
time and resources of the court system and other litigants.’
[Citation.] A dismissal does not … extinguish the court’s interest
in deterring and punishing the waste of judicial resources. A
contrary rule would allow a litigant to strategically escape a
vexatious litigant finding altogether by dismissing a party or an
action prior to a ruling on the vexatious litigant motion and then
refiling his or her claims in a later proceeding. … To fulfill the
statute’s aim of protecting future potential litigants, the ability to
declare an individual a vexatious litigant must survive even after
the action has been dismissed. [Citation.]” (Pittman, supra, 20
Cal.App.5th at pp. 1024–1025.)
       We agree with our colleagues’ reasoning and adopt their
conclusion. Here, the court’s orders to show cause for attorney
fees as a sanction and to declare Patel a vexatious litigant dealt
with ancillary issues. Accordingly, the parties’ resolution of their
dispute on reserved issues through a stipulated judgment did not
deprive the court of jurisdiction to subsequently sanction Patel or
deem him a vexatious litigant.
2.    The court did not abuse its discretion by declaring
      Patel a vexatious litigant and sanctioning him.
      As relevant here, a vexatious litigant is a person who: “In
any litigation while acting in propria persona, repeatedly files




                                  8
unmeritorious motions, pleadings, or other papers, conducts
unnecessary discovery, or engages in other tactics that are
frivolous or solely intended to cause unnecessary delay.” (Code
Civ. Proc., § 391, subd. (b)(3).) Once a court has determined a
person is a vexatious litigant, it may, “on its own motion or the
motion of any party, enter a prefiling order which prohibits a
vexatious litigant from filing any new litigation in the courts of
this state in propria persona without first obtaining leave of
the … presiding judge of the court where the litigation is
proposed to be filed. Disobedience of the order by a vexatious
litigant may be punished as a contempt of court.” (Id., § 391.7.) “A
court exercises its discretion in determining whether a person is
a vexatious litigant. [Citation.] We uphold the court’s ruling if it
is supported by substantial evidence. [Citations.] On appeal, we
presume the order declaring a litigant vexatious is correct and
imply findings necessary to support the judgment. [Citation.]”
(Bravo, supra, 99 Cal.App.4th at p. 219.)
       Family Code section 271 authorizes the court to award
attorney fees as a sanction based on a party’s conduct. (§ 271,
subd. (a).) The court may not, however, impose an attorney fees
award under section 271 “that imposes an unreasonable financial
burden on the party against whom the sanction is imposed.”
(Ibid.)
       Patel argues: “As the trial court (correctly) notes, the
objective in family law cases is to try and reach a settlement
between the parties. Here, Appellant achieved just that result in
the divorce case on July 30, 2020. The trial court lacks either the
basis or the ability to then second-guess how the settlement
occurred over the past 7 years of this litigation.” And: “Appellant
even went so far as to apologize for hurting the trial court’s




                                 9
feelings as to the difficult nature of the war with China and the
challenges ahead for all Americans in 2020 due to the toxic
political climate. However, the trial court simply could not get
over the fact that, despite all of the expletives and angry
communications between Appellant and Respondent in early
2020, she (Respondent) eventually came around to Appellant’s
view and settled the case before trial.”
       In other words, Patel argues that the court’s orders were an
abuse of discretion because his tactics proved successful. He
acknowledges that his emails and text messages to Bhatia were
“[t]roubling … to read,” and his “litigious” behavior included
“years of prior bad conduct,” but insists that “normally a family
law litigant who brings about a settlement before trial would not
be considered to be vexatious for the conduct which resulted in
that settlement.”
       We are not persuaded by Patel’s arguments. Although the
vexatious litigant statutes and Family Code section 271 exist in
part to promote settlement, they are also “designed to curb
misuse of the court system by those persistent and obsessive
litigants who, repeatedly litigating the same issues through
groundless actions, waste the time and resources of the court
system and other litigants.” (Shalant v. Girardi (2011) 51 Cal.4th
1164, 1169.) “ ‘The constant suer ... becomes a serious problem to
others than the defendant he dogs. By clogging court calendars,
he causes real detriment to those who have legitimate
controversies to be determined and to the taxpayers who must
provide the courts.’ ” (In re Kinney (2011) 201 Cal.App.4th 951,
958.)
       Here, the court explained, Patel, in his filings, “rarely
offered any evidence or legal analysis for his position. He sought




                                10
to relitigate issues and filed ex parte requests in at least four
different courts on different days. Many of his papers were rants
about national politics and his own sense of misdirected
grievance.” Indeed, by Patel’s own account, he began this case in
2013 by presenting “24 affidavits and witness statements
explaining to the trial court why all Americans would be best off
if Appellant ran for Congress in 2014.”
       Although the court noted that “[i]t is difficult to capture the
quantity and ferocity of Mr. Patel’s intemperate and delusional
court filings and communications,” the examples it did provide
were chilling. For example, Patel tried repeatedly and
unsuccessfully to disqualify judges in this matter by insulting
and threatening them. He sought to disqualify the trial judge
based on his belief “that Judge Iwasaki has a very strong bias
against our political system. This prejudice stems from His
Honor’s view that the internment of Japanese-Americans during
[the] Second World War was the worst civil rights atrocity
committed in the 20th Century by the U.S. Government.” He
accused Judge Iwasaki of “condemn[ing] the minor children in
this case” to punish Patel “for supporting our political system and
the three branches of government … .” In his motion, Patel
included photos of the judge’s wife, mother, and daughter. 6


6 Patel’s attacks have not stopped. In his opening brief on appeal, he
argues that the court’s imposition of sanctions “revealed its mean-
spiritedness and pernicious desire to infect the American people with
the psychological Chinese disease of hating the past 245 years. China
need not fire a nuclear weapon at Americans when trial judges are
nuking the very principles that 46 presidential administrations have
supported in order to make the future brighter and better for all
Americans. The trial court’s entire minute order … speaks volumes to
the court’s own hatred of its own subjects (citizens).”




                                  11
      Moreover, it is not at all clear that Bhatia agreed to settle
this matter because of Patel’s conduct rather than despite it. For
example, in his request to strike Bhatia’s list of property in
dispute at trial—to which he had failed to contribute
notwithstanding the court’s order—Patel wrote that Bhatia
“delays the inevitable ‘day of reckoning’ when judges who have
been wrong for so long have to ultimately accept that Mrs.
Clinton lost in 2016, being a woman alone in and of itself is not
enough to always be right, and that message will become
painfully clear for all dumb judges every time Senator Sanders
and President Trump speak in 2020.” And: “But the point is that
when it comes to her children, Respondent is nothing short of a
dummy.” And: “Every interaction requires Petitioner practically
needing to yell at Respondent, call her many disparaging names
and behave like an insulting bully.”
      In addition, the court observed, the “record includes many
insulting emails from Petitioner Patel to Respondent Bhatia,
which demonstrate that he was motivated by malice rather than
an effort to resolve the case.” Once such email stated: “Once
Trump is acquitted, Dumb People like you are not allowed to
waste the time of Smart People like myself anymore just by
giving birth twice and passing a bar exam on the third try. It’s a
great effort by you, but you’re still DUMB. [¶] Seriously, it would
actually be the BEST thing ever for your kids next week if you’d
be willing to move on, since if you are not willing to do things My
Way once Trump is Acquitted by the Senate, then the children
are better off with you passing away by natural causes next week
(since that’s not against the Law) so that I can instead be in
charge of their lives and not have to deal with you again. I
assume if there is a God in the Universe, hopefully he or she or it




                                12
will reunite you with your own late father on or about
February 5th if you still refuse to do things My Way.”
(Capitalization original.)
       We will not second-guess the court’s reasoned view that
Patel’s “threats and insults were intended” not to promote
settlement but instead “to destroy Ms. Bhatia’s mental calm.”
That Bhatia managed to endure “years of dilatory and frivolous
litigation conduct” does not mean that Patel’s conduct encouraged
her to settle the case.
3.    Patel has not established that he lacks the ability to
      pay the sanctions award.
      “ ‘A judgment or order of the lower court is presumed
correct. All intendments and presumptions are indulged to
support it on matters as to which the record is silent, and error
must be affirmatively shown. This is not only a general principle
of appellate practice but an ingredient of the constitutional
doctrine of reversible error.’ [Citations.]” (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) Appellants not only bear the
burden of proof on appeal but also bear the burden of assuring
the appellate record is sufficient to resolve the issues they raise.
(Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295–1296.) Here, Patel
contends there is no substantial evidence to support the court’s
conclusion that he could afford to pay the $5,000 sanctions
award. But Patel cites no evidence in the record to support his
claim that he is “suffering from financial troubles” and is “in no
position to pay these funds.”7


7The record does not contain any evidence to support his claim that
his inability to pay rests on some combination of China, the Covid-19
pandemic, and federalism. Nor does the record contain Patel’s




                                  13
       Furthermore, as noted, the record before us does not
include a reporter’s transcript of the July 30, 2020 hearing on the
order to show cause, a settled statement of what occurred at that
hearing, or any other record of the oral proceedings. (See Cal.
Rules of Court, rules 8.134 & 8.137.) As such, we do not know
what arguments were advanced at the hearing about Patel’s
ability to pay. Based on the inadequate record before us, we
cannot address the merits of Patel’s claim. (See Hearn v. Howard
(2009) 177 Cal.App.4th 1193, 1201 [lack of a reporter’s transcript
of the crucial proceedings requires us to “presume that what
occurred at that hearing supports the judgment”]; Pringle v. La
Chapelle (1999) 73 Cal.App.4th 1000, 1003 [“Without the proper
record, we cannot evaluate issues requiring a factual analysis.”].)
Therefore, he has not carried his burden on appeal. (See Parker v.
Harbert (2012) 212 Cal.App.4th 1172, 1178 [affirming sanctions
award under Family Code section 271 where sanctioned party
failed to provide reporter’s transcript and reviewing court was
unable to evaluate sufficiency of the evidence].)




opposition to the court’s order to show cause regarding sanctions or the
income and expense declaration he filed with it.




                                  14
                           DISPOSITION

      The orders are affirmed. Respondent Sonya Bhatia shall
recover her costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      KNILL, J.*




* Judge of the Orange County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   15